PER CURIAM.
This case is before us on remand from the Supreme Court of the United States. See Ball v. United States, 556 U.S. -, 129 S.Ct. 2049, 173 L.Ed.2d 1130 (2009). The Supreme Court granted certiorari, vacated this court’s judgment in United States v. Ball, 499 F.3d 890 (8th Cir.2007), and remanded the case for further consideration in light of Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
Having reviewed Clint Ball’s sentence, we conclude the sentence does not run afoul of Gall. However, after our initial ruling in this case, the Supreme Court issued an opinion in Arizona v. Gant, 556 *45U.S. -, 129 S.Ct. 1710, 173 L.Ed.2d 485 (2009), which may be relevant to the issues here. Therefore, without vacating the district court’s judgment, we remand for the district court to analyze the suppression issues in light of Gant, and for a further evidentiary hearing, if the district court deems such a hearing is necessary.